Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 11) “where upon the game avatar's completion of a request sent by the physical toy, the physical toy receives data from the computing device corresponding to the completion which triggers an output event from the output component, wherein the physical toy and the game avatar collectively represent one toy that exists in the virtual world and in a real world at the same time and where physical interaction with the physical toy directly affects the game avatar in the virtual world and playing with the game avatar in the game application results in responsive reactions in the physical toy”, (with respect to Claim 20) “wherein the server computer causes request reminders to be displayed in the game application and the server computer also pings the physical toy with request reminders when the physical toy is paired with the computing device and the game application is open”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.

However, Nelson in view of Borge and Wallace is silent on “where upon the game avatar's completion of a request sent by the physical toy, the physical toy receives data from the computing device corresponding to the completion which triggers 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715